DETAILED ACTION
This office action is in response to application with case number 16/599807, filed on 10/11/2019, in which claims 1-20 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Priority
Acknowledgment is made of applicant’s claim no priority for this application submitted on
10/11/2019.
	
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/11/2019, and 03/11/2021 have been received and considered. However, Examiner noted that the submitted IDSs have a duplicate reference, and have been considered accordingly.

Allowable Subject Matter
Claims 1-20 are allowed. 

Reason for Allowance
The prior art does not sufficiently teach or suggest all the claimed limitations in their entirety as presented in the current application. The following is an examiner’s statement of reasons for allowance: 
With respect to base claims 1, 10, and 19, the prior art, when considered in conjunction with all the limitations of the independent claims, does not provide for or suggest all the limitations of the claims. The closest prior arts of:
Kumar (PG. Pub. US 2013/0018531 A1) discloses a system for operating a remotely controlled powered system (i.e., train). Kumar’s system includes feedforward and feedback However, Kumar does not teach train control scenario(s) to be implemented by an energy management system associated with one or more of the locomotives and/or training a learning system to control handovers between centralized and distributed train control models using machine learning.
Kumar (PG. Pub US 2008/0270023 A1) discloses an energy management system has a database storing historical data of traction and auxiliary energy demand for a set of vehicles. Kumar’s claimed energy management processor is coupled to a position identification device and the database. The said processor retrieves the historical data of each vehicle for incremental positions and incremental times along a route to estimate an anticipated traction and auxiliary energy demand of the vehicles at each incremental position along the route. Kumar’s claimed energy storage system is responsive to the energy management processor to maximize the operating efficiency of the vehicle and provides the necessary storage and transfer energy without a need to engage in complex computation involving track topographic information. However, Kumar does not teach training a learning system to control handovers between centralized and distributed train control models using machine learning.

Therefore, the allowable subject matter found in the claims that has not been found to have been taught or disclosed in the prior art found at this time is all the claimed limitations of the independent claims 1, 10, and 19.  All the dependent claims 2-9, 11-18, and 20 also contain allowable subject matter by virtue of their dependency on the base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313) 446-4911.  The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956 or you can reach supervisor Peter Nolan at (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571) 272-1000.

/T.E./
Examiner, Art Unit 3661



/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661